Citation Nr: 1401283	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-39 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to October 1967.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This case was previously before the Board in January 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has hearing loss and tinnitus as a result of exposure to loud acoustic noises during service, including while serving as a member of his division's Rifle and Pistol marksmanship team.

While in July 2007 the RO obtained a medical opinion as to the etiology of the Veteran's hearing loss and tinnitus disability, the Board does not find the opinion adequate.  The Board has reached this conclusion because the opinion, which noted the Veteran's exposure to high risk noise during service, was essentially based on negative medical evidence (i.e., service treatment records being negative for complaints, diagnoses, or treatment for hearing loss).  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  Further, while post-service noise exposure was noted, there was little discussion as to the significance, if any, of the in-service noise exposure.

The Board finds that a remand to provide the Veteran with another VA examination to obtain a competent and credible opinion as to the relationship between his current tinnitus and bilateral ear disability and military service is required.  38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board also finds that an attempt should be made to obtain a July 11, 2007, VA record that was noted in the July 27, 2007, VA audiology examination.  VA records associated with the Veteran's electronic file also make reference to a July 11, 2007, record, but the record itself is not associated with the Veteran's physical claims file or electronic file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain the July 11, 2007, VA record noted in the July 2007 VA audiology examination.  If the record is unavailable, and further attempts to obtain it would be futile, such should be documented in the claims file.

2.  The Veteran should be scheduled for an appropriate VA examination regarding his tinnitus and hearing loss disability.  The examiner should be one who has not previously examined the Veteran.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide answers to the following questions:

a) Is it at least as likely as not (50 percent probability or more) that the Veteran's current hearing loss in either ear was caused by his active duty or has continued since service?

b) Is it at least as likely as not (50 percent probability or more) that hearing loss in either ear manifested itself to a compensable degree in the first post-service year?

c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's tinnitus was caused by his active military service?

In providing answers to the above questions, the examiner cannot base his entire opinion on the lack of medical evidence such as the in-service and post-service record being negative for complaints, diagnoses, or treatment for hearing loss until many years post service.  A complete rationale must be provided for all opinions.

3.  The RO/AMC should then, based on all the evidence of record, readjudicate the issues on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


